Exhibit 10.3

HAT HOLDINGS LIMITED GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to HASI CF I Borrower LLC, a limited liability
company organized and existing under the laws of the State of Delaware
(“Borrower HASI”), and HAT CF I Borrower LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“Borrower HAT”
and together with Borrower HASI, the “Borrowers”) by the lenders party to that
certain Loan Agreement (as defined in Annex A) from time to time, including
without limitation Bank of America, N.A. (collectively the “Lender”), HAT
Holdings I LLC, a limited liability company organized and existing under the
laws of the State of Maryland (the “Guarantor”) hereby furnishes its guaranty of
the Guaranteed Obligations (as hereinafter defined) as follows:

1. Definitions. Terms used herein shall have the meanings set forth on Annex A
attached hereto. Terms used but not defined in this Guaranty shall have the
meanings set forth in the Loan Agreement (PF) dated as of July [    ], 2013, by
and among the Borrowers and Bank of America, N.A., as administrative agent (in
such capacity, and including any permitted successors or assigns, the
“Administrative Agent”) and the Lenders (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”), and the
rules of construction set forth therein shall apply hereto.

2. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities (including
without limitation the Obligations) of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Obligors to the Secured Parties,
whether associated with any credit or other financial accommodation made to or
for the benefit of the Obligors by the Secured Parties or otherwise and whenever
created, arising, evidenced or acquired (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all reasonable and
documented, out of pocket third-party fees costs and expenses, including
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof), in each case, under and pursuant to the
Loan Documents, and whether recovery upon such indebtedness and liabilities may
be or hereafter become unenforceable or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against the Guarantor or any other
Obligor under the Bankruptcy Code (Title 11, United States Code), any successor
statute or any other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against any Obligor of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The



--------------------------------------------------------------------------------

Lender’s books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor and conclusive, absent manifest error, for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
Notwithstanding any other provision contained herein, enforcement of the
Guarantor’s obligations hereunder shall be limited to the Collateral Agent’s
exercise of remedies pursuant to that certain Pledge Agreement, dated as of the
date hereof, among the Guarantor, Borrower HAT, and The Bank of New York Mellon,
as Collateral Agent.

3. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder in accordance with Section 5.7 of
the Loan Agreement which provisions shall be herein incorporated by reference
mutatis mutandis. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

4. Rights of Lender. The Guarantor consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

5. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Obligor or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of any Obligor; (b) any defense based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of the
Obligors; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require a Secured Party to
proceed against one or more of the Borrowers or other Obligors, proceed against
or exhaust Party to any security for the Guaranteed Obligations, or pursue any
other remedy in any Secured Party’s power whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by the Secured
Parties; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all

 

2



--------------------------------------------------------------------------------

presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

6. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Obligors or any other person or entity is joined as a party.

7. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in cash
and performed in full and any commitments of the Lender or facilities provided
by the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Secured Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

8. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations, including,
without limitation, any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and any commitments of the Lender or
facilities provided by the Lender with respect to the Guaranteed Obligations are
terminated, as evidenced by a letter agreement among the Guarantor and the
Administrative Agent (the “Payoff Letter”). Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Obligors or the Guarantor is made, or
any Lender exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
applicable Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty in accordance with the Payoff Letter.

9. Subordination. Without in any way limiting the obligations of the Obligors
under the Loan Documents, the Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Obligors owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Obligor to a Guarantor as subrogee of a Secured Party or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. If a Secured Party so

 

3



--------------------------------------------------------------------------------

requests, any such obligation or indebtedness of the Obligors to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the
Administrative Agent, for the benefit of the Secured Parties on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty. For the avoidance of doubt, this
Section 9 shall not be deemed to apply to any Restricted Payment to the
Guarantor to the extent that such Restricted Payment is permitted to be
distributed to the Guarantor in accordance with the Loan Documents.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Borrower Party under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Secured Parties.

11. Expenses. The Guarantor shall pay within ten (10) Business Days of request
all reasonable and documented out-of-pocket fees and expenses (including
attorneys’ fees and expenses) in any way relating to the enforcement or
protection of the Secured Parties’ rights under this Guaranty or in respect of
the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Lender in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

12. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by any Secured Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Lender, Administrative Agent and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of any
Secured Party or any term or provision thereof.

13. Condition of Borrowers. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Obligors such information concerning the financial condition, business and
operations of each Obligor as the Guarantor requires, and that no Secured Party
has any duty, and the Guarantor is not relying on any Secured Party at any time,
to disclose to the Guarantor any information relating to the business,
operations or financial condition of any Obligor or any other guarantor (the
guarantors waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

4



--------------------------------------------------------------------------------

14. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent and each Lender is authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all accounts and
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent or such Lender to or for the credit or
the account of the Guarantor, against any amount so due, whether or not such
Lender shall have made any demand under any Loan Document and although such
amount may be owed to a branch or office of the Administrative Agent or such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of Administrative Agent and the Lender under this
Section 14 are in addition to other rights and remedies (including other rights
of setoff) that such Person may have. The Administrative Agent and the Lenders
agree to use reasonable efforts to notify the Guarantor promptly after such
setoff and application; provided that (i) the failure to give such notice shall
not affect the validity of such setoff and application and (ii) neither the
Administrative Agent nor any Lender shall have any liability in the event of any
failure to give such notice.

15. Representations; Warranties and Covenants.

(a) General Representations and Warranties. In order to induce the Agents and
Lenders to enter into the Loan Agreement and to make each Advance to be made
thereby, the Guarantor represents and warrants to each Agent and Lender, on the
Loan Document Effective Date and each Credit Date (to the extent required under
the Loan Documents), as applicable, that the following statements are true and
correct:

(i) Organization and Qualification. The Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Guarantor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

(ii) Power and Authority. The Guarantor is duly authorized to execute, deliver
and perform its obligations under this Guaranty. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate, limited liability company or partnerships, as applicable, action on
the part of the Guarantor.

(iii) Enforceability. This Guaranty is a legal, valid and binding obligation of
the Guarantor, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

(iv) No Conflict. The execution, delivery and performance by the Guarantor of
this Guaranty and the consummation of the transactions contemplated hereby do
not and will not (a) violate in any material respect (i) any provision of any
Applicable Law to the Guarantor, (ii) any of the Organizational Documents of the
Guarantor, or (iii) any order, judgment or decree of any court or other agency
of government binding on the Guarantor; (b) conflict with, result in a breach of
or constitute (immediately or upon the giving of notice) a default in any
material respect under any Contractual Obligation of the Guarantor; (c) result
in or require the creation or

 

5



--------------------------------------------------------------------------------

imposition of any material Lien upon any of the properties or assets of the
Guarantor (other than any Liens permitted by or created under any of the Loan
Documents in favor of Collateral Agent, on behalf of the Secured Parties); or
(d) require any approval of stockholders, members or partners of the Guarantor
except such approvals or consents which have been obtained on or prior to the
date hereof and are in full force and effect.

(v) Process Agent. The Guarantor has irrevocably appointed an agent for service
of process in the State of New York in accordance with Section 17, and has paid
all required appointment fees for a period of one (1) year from the Loan
Document Effective Date.

16. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Lender or any other Secured Party under this
Guaranty, the Guarantor shall to the fullest extent permitted by law, indemnify,
defend and save and hold harmless each Secured Party from and against, and shall
pay within ten (10) Business Days of request, any and all damages, losses,
liabilities and reasonable and documented, out of pocket third party fees, costs
and expenses (including attorneys’ fees and expenses) that may be suffered or
incurred by any Secured Party in connection with or as a result of any failure
of the Guarantor’s obligations under this Guaranty to be the legal, valid and
binding obligations of the Guarantor enforceable against the Guarantor in
accordance with its terms; provided that the scope of the indemnity set forth in
this Section 16 shall be limited to any and all claims that the Administrative
Agent and Secured Parties could have asserted or demanded against the Guarantor
in respect of the Guaranteed Obligations had the Guaranty been enforceable, plus
any fees, costs and expenses associated with the enforcement and collection of
this indemnity; provided further that the parties hereto agree that the
Administrative Agent and Lenders are not waiving, and this limitation shall not
be deemed or construed to be a waiver of, any rights, remedies or claims that
the Administrative Agent or the Secured Parties could have asserted against the
Guarantor under the Guaranty had the Guaranty been enforceable in accordance
with its terms. The obligations of the Guarantor under this paragraph shall
survive termination of this Guaranty in accordance with the Payoff Letter.

17. Process Agent Appointment. WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE,
THE GUARANTOR IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY AS ITS AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK; THE GUARANTOR AGREES THAT FAILURE
BY ITS AGENT FOR SERVICE OF PROCESS TO NOTIFY THE GUARANTOR OF THE SERVICE OF
PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED; AND THE GUARANTOR
CONSENTS TO THE SERVICE OF PROCESS RELATING TO ANY SUCH PROCEEDINGS BY MAILING
OF COPIES THEREOF BY REGISTERED, CERTIFIED OR FIRST CLASS MAIL, POSTAGE PREPAID,
TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH HEREIN.

18. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and
(b) inure to the benefit

 

6



--------------------------------------------------------------------------------

of the Administrative Agent and each Lender and their successors and assigns and
Administrative Agent and each Lender may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part (subject to the terms of the Loan Agreement). The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in New York County, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by Administrative Agent or any other
Secured Party in connection with such action or proceeding shall be binding on
the Guarantor if sent to the Guarantor by registered or certified mail at its
address specified below or such other address as from time to time notified by
the Guarantor. The Guarantor agrees that Administrative Agent and each Lender
may, subject to its obligations under Section 15.13 of the Loan Agreement,
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in the Administrative Agent’s or
such Lender’s possession concerning the Guarantor, this Guaranty and any
security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to the applicable Guarantor at its address set forth below or at such
other address in the United States as may be specified by the Guarantor in a
written notice delivered to the Administrative Agent at such office as the
Administrative Agent may designate for such purpose from time to time in a
written notice to the Guarantor.

19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

21. Performance. If any performance (other than payment) under this Guaranty is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day.

22. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

23. Bankruptcy. The Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or

 

7



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Laws (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantor and beneficiaries that the Guaranteed Obligations
which are guaranteed by the Guarantor pursuant hereto should be determined
without regard to any rule of law or order which may relieve Obligors of any
portion of such Guaranteed Obligations. The Guarantor will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Agent, or allow the claim of Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

24. Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, the Guarantor’s liability hereunder shall be limited
to the amount which could be claimed by Agent and Secured Parties from the
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

[Remainder of page intentionally left blank; signatures begin on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
set forth below.

Executed this 19th day of July, 2013.

 

HAT HOLDINGS I LLC. By:  

/s/ Jeffrey W. Eckel

Jeffrey W. Eckel, President

Address:   1906 Towne Centre Blvd, Suite 370,   Annapolis, MD 21401 Attention:
Legal Department Email: legaldepartment@hannonarmstrong.com Facsimile:
410-571-6199



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

The following terms in this Guaranty shall have the meanings set forth below:

“Administrative Agent” has the meaning set forth in the preamble to the
Guaranty.

“Borrower” or “Borrowers” has the meaning set forth in the preamble to the
Guaranty.

“Collateral Agent” has the meaning set forth in the preamble to the Guaranty.

“Debtor Relief Laws” has the meaning set forth in Section 2.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guarantor” has the meaning set forth in the preamble to the Guaranty.

“Guaranty” means this HAT Holdings Limited Guaranty, dated as of July [    ],
2013 issued by the Guarantor.

“Lender” has the meaning set forth in the preamble to the Guaranty.

“Loan Agreement” has the meaning set forth in the preamble to the Guaranty.

 

A-1